Citation Nr: 1543893	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for residuals of a right thumb injury.

8.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1974 to February 1977.  He also served in the Army National Guard from March 1977 to March 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2013.  At that time, the Board remanded all issues for further development.  Specifically, the Board directed that steps be taken to procure any outstanding private treatment and VA treatment records.  Additionally, the Veteran was to be scheduled for examinations for his claimed disabilities.  These actions have been completed, and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral carpal tunnel, a low back disability, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability.

2.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is at least as likely as not a result of acoustic trauma sustained during his military service, to include during a period of inactive duty for training (INACDUTRA) or active duty for training (ACDUTRA) service.

3.  The Veteran's currently diagnosed bilateral foot disorder, namely bilateral plantar fasciitis, is not related to his military service, to include active duty or a period of ACDUTRA or INACDUTRA.

4.  The Veteran's currently diagnosed right knee disorder, right knee arthritis, is not related to his military service, to include active duty or a period of ACDUTRA or INACDUTRA.

5.  The Veteran's currently diagnosed right thumb disorder, namely right thumb arthritis, is not related to his military service, to include active duty or a period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right thumb disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion for the issues decided in the instant decision in April 2013.  The resulting reports described the Veteran's appealed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Next, the record reflects that the Veteran had 17 years of service as a member of the Army National Guard, yet specific dates for periods of ACDUTRA and INACDUTRA have not been identified by the Veteran or by VA in its development of the claim.  Nonetheless, with regard to the issues decided in the instant document, the Veteran's claims are predicated on either active-duty incurrence during his period of active duty from March 1974 to February 1977, or are based on injuries not confined to one period of service or the other.  Thus the matters before the Board may be properly adjudicated without confirmation of the Appellant's periods of ACDUTRA and INACDUTRA.

For the issues decided herein, the Board also finds compliance with the Board's February 2013 Remand directives.  This case was remanded to the Appeals Management Center (AMC) to obtain any additional relevant VA medical records, to obtain any relevant private treatment records, and to obtain medical opinions pertaining to the Veteran's claims.  Accordingly, the AMC sent a March 19, 2013 letter to the Veteran in an attempt to identify and obtain any private treatment records the Veteran may have as well as any outstanding VA treatment records.  The AMC also obtained updated VA treatment records.  Next, the Veteran was afforded VA examinations and opinions for his claimed disabilities in April 2013.  Thus, there has been compliance with the Board's February 2013 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions "other than dishonorable." 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned became disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned became disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Thus, service connection is warranted for a disability caused by disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA and for a disability caused by an injury incurred in the line of duty during a period of INACDUTRA.  

Next, there is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Finally, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The standard is whether a disability exists at the time the claim was filed. See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Initially, before addressing the medical history and analysis for each claim, the Board notes the Veteran's contentions regarding the onset of his right knee, bilateral foot, and right thumb disabilities, as well as regarding the existence of a bilateral hearing loss disability for VA purposes.  To the extent that he is asserting either that he has a hearing loss disability or is attributing orthopedic disabilities to his service, he is providing lay diagnoses and nexus opinions.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the United States Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

The Board now addresses the merits of the Veteran's claims decided herein.  

Bilateral Hearing Loss

The Veteran claims he has a bilateral hearing loss disability as a result of noise exposure in his active service and also during his service in the National Guard.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

The only audiometric data of record during the Veteran's claim and appeal period is from a VA examination in April 2013.  At that examination, audiometric examination of the Veteran's hearing acuity showed pure tone thresholds in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 25, 20, 25, 20, and 30 decibels, respectively, and for the left ear at the same frequencies were 25, 25, 25, 25, and 30 decibels, respectively.  Speech audiometry revealed speech recognition ability of 100 percent in right ear and 96 percent in the left ear.  While the elevated thresholds were beyond the range of normal hearing, these shifts are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  This finding is consistent with the April 2013 examiner's negative nexus opinion, which did acknowledge some hearing loss.  However, while the Veteran's hearing thresholds are higher than 20 decibels, showing some degree of hearing loss, as indicated by the examiner, these thresholds are not significant enough to be considered a hearing disability for VA purposes.  

The Veteran is competent to comment on his difficulty hearing.  However, the diagnosis of a hearing loss disability for VA purposes is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's implicit allegation via his claim that he has a bilateral hearing loss disability is not competent evidence, and has little probative value in the determination of whether the Veteran has a bilateral hearing loss disability for VA purposes.  

Thus, there are no audiological tests that establish hearing loss disability at any time during the appeal period.  See McClain, supra.  Therefore the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Brammer, supra.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma during his active military duty or during a period of ACDUTRA or INACDUTRA.  For the latter theory, the Veteran must show that tinnitus was caused by an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).

At the outset, the Board finds that the in-service element of service connection has been met.  The Veteran contends that he was exposed to acoustic trauma as a tank driver while in the Army National Guard during periods of ACDUTRA and INACDUTRA.  Based on the Veteran's personnel records and credible reports, the Board concedes exposure to acoustic trauma, which qualifies as an injury incurred in the line of duty during a period of INACDUTRA or ACDUTRA. 

The Board notes that there are conflicting opinions of record.  Specifically, the Veteran has competently reported that he has tinnitus and that it began after or contemporaneous to exposure to acoustic trauma while in the Army National Guard.  He described being a tank driver for 18 years while in the Army National Guard and that his exposure to this noise made his ears ring.  Conversely, the VA examiner in the April 2013 audiologic examination opined that the Veteran's tinnitus was due to a bilateral hearing loss condition.  

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the negative nexus opinion in this case, the Board is satisfied that the tinnitus cannot be clearly disassociated from the Veteran's conceded exposure to loud noise during periods of ACDUTRA and INACDUTRA.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of tinnitus, the Veteran is uniquely situated to be able to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999). 

Thus, from the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Disorder

Service treatment records from November 1975 document the Veteran receiving treatment for pain in the bottom of his right foot that would begin after running or walking long distances.  The document shows the Veteran reporting that the pain began two months previously.  An examination revealed no swelling, tenderness, or abnormalities.  The attending physician indicated that it was a possible strain.  Subsequent records from January 1976 show the Veteran at the podiatry clinic complaining of right foot pain in the Achilles tendon.  The Veteran was diagnosed with Achilles tendonitis.  He received treatment for this condition for the following two months.  

Post-service VA treatment notes from July 2007 show the diagnosis of bilateral plantar fasciitis with symptom onset reportedly occurring only months prior.  January 2008 treatment records show the Veteran complaining of a bilateral foot problem.  At that time he was examined by a podiatrist and diagnosed with high arches and heel spurs.  He was advised to wear shoe inserts.  

At his April 2013 VA examination, the examiner's review of May 2007 x-ray images showed no evidence of fracture or dislocation, nor were any osteoblastic or osteolytic lesions noted.  The joint spaces were within normal limits bilaterally.  The Veteran explained that he began developing "knots" on the back of his heels on both feet after road marches during his active service.  The examiner discussed the Veteran's in-service symptoms regarding Achilles tendonitis, noting that those symptoms apparently resolved.  He then noted the onset timeframe of 2007 for the Veteran's current plantar fasciitis, opining that it was less likely than not that the Veteran's current bilateral foot disability was related to his active duty, to include Achilles tendonitis, or any period of ACDUTRA or INACDUTRA.  The examiner's rationale accounted for the time lapse between the two periods of symptomatology and the lack of symptoms during all subsequent periods of service, as well as the Veteran's own report of his medical history.  

The Board considers this examination to be the most probative evidence of record with regard to whether the Veteran's current bilateral foot condition, to include plantar fasciitis, is due to an injury or disease incurred in active service, ACDUTRA, or from a disease incurred in the line of duty during a period of ACDUTRA.  The opinion reflects a comprehensive and factually accurate review of the record and provides a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

Regarding the Veteran's statements connecting his present bilateral foot condition to foot symptoms in service, the Board finds that this evidence is not competent.  Connecting a bilateral foot condition that had its onset in 2007 to foot symptoms during his active service that was over 30 years prior is not something that can be determined by mere observation.  Nor is this question simple, as a proper determination requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's statements regarding the cause of his present bilateral foot disability are not competent lay evidence.  

As the competent and probative medical evidence of record is against a finding that the Veteran's bilateral foot disability was the result of any period of service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Board now turns to the Veteran's claim of service connection for a right knee disability.  The Veteran claims his right knee disability had onset as a result of an injury sustained while playing baseball during his active duty.  August 1976 service treatment records document the Veteran presenting at the medical clinic with a right knee injury after being hit in the right knee while playing baseball.  X-rays were normal aside from some bruising of the tissue.  

In his April 2013 VA examination, the Veteran described his baseball injury to the examiner, stating that he was put on profile and was off duty for a period of time.  The Veteran also indicated that he did recover from the knee trauma, only experiencing symptoms of knee arthritis years later.  Specifically, he described that he right knee had been aching "all over" for the previous ten years.  

X-ray images revealed mild tricompartment ostearthritis.  No acute fracture or joint effusion was noted.  Noting the Veteran's subsequent denial of right knee problems in his National Guard reports of medical examinations, the examiner found that it was less likely than not that the Veteran's current right knee disorder was related to active duty, ACDUTRA, or INACDUTRA, to include his baseball injury during his active duty in 1976.  The examiner's rationale rested on the Veteran's knee symptoms resolving after the baseball injury during 1976, as evidenced by subsequent examinations over the course of the Veteran's active service and service in the National Guard.  

The Board considers this examination to be the most probative evidence of record with regard to whether the Veteran's current arthritis of the right knee is due to an injury or disease incurred in service, ACDUTRA, or from a disease incurred in the line of duty during a period of ACDUTRA.  The opinion reflects a comprehensive and factually accurate review of the record and provides a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Further, the Veteran denied having knee symptoms until ten years prior to his April 2013 VA examination.  

Regarding the Veteran's statements connecting his right knee arthritis to the baseball injury in service, the Board finds that this evidence is not competent.  This form of causation is not able to be confirmed by mere observation.  Nor is this question simple, as a proper determination requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's statements regarding the cause of his right knee arthritis are not competent lay evidence.  

The Board also notes that the evidence of record does not show, nor does the Veteran allege, that right knee symptomatology resumed during service or manifested to a compensable degree within one year of separation from active service.  Thus, the Veteran's claim must be denied on a chronic disease presumptive basis.  

As the competent probative medical evidence of record is against a finding that the Veteran's right knee disability was the result of any period of service or manifested to a compensable degree within one year of active service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Thumb Injury

The Veteran relates a present right thumb disability to an injury sustained during his time with the Army National Guard in 1987.  

In that regard, service treatment records contain a June 1987 medical examination, which documents the Veteran complaining of a bruised thumb and reporting he had struck his thumb during training after the tank went over a bump.  In his April 2013 examination, the Veteran reported fracturing his thumb when an officer fell on his thumb during training maneuvers in 1987.  This report is not documented in the Veteran's service treatment records.  At the April 2013 examination, current x-rays showed no evidence of a previous fracture, but the examiner did find arthritis in several joints involving the fingers, including the right thumb.  The examiner opined that it was less likely than not that the Veteran's current right thumb arthritis was related to the June 1987 injury.  As rationale, he explained that neither the radiographic tests nor the medical history provided any indication the Veteran's June 1987 thumb injury, to include a fracture, resulted in his present right thumb arthritis.  

The Board considers this examination to be the most probative evidence of record with regard to whether the Veteran's current arthritis of the right thumb is due to an injury or disease incurred in service, ACDUTRA, or from a disease incurred in the line of duty during a period of ACDUTRA.  The opinion reflects a comprehensive and factually accurate review of the record and provides a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Further, even though there is no record of a right thumb fracture from 1987 service treatment records, as the Veteran attests there is, the examiner accounted for the possibility of such an injury in his nexus opinion by noting no evidence of a previous fracture in the right thumb on examination of radiographic test results.  

Regarding the Veteran's lay statements connecting his right thumb disability to a 1987 thumb injury, the Board finds that this evidence is not competent.  Connecting right thumb arthritis to trauma sustained in 1987 is not something that can be affirmed by mere observation.  Nor is this question simple, as a proper determination requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's statements regarding the cause of his right thumb arthritis are not competent lay evidence.  

The Board also notes that the evidence of record does not show, nor does the Veteran allege, that right thumb symptomatology resumed during service or manifested to a compensable degree within one year of separation from active service.  Thus, the Veteran's claim must be denied on a chronic disease presumptive basis.  

As the competent probative medical evidence of record is against a finding that the Veteran's right thumb disability was the result of any period of service or manifested to a compensable degree within one year of active service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a bilateral foot condition is denied.  

Entitlement to a service connection for a right thumb disability is denied. 




REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims of entitlement to service connection for bilateral carpal tunnel syndrome, a low back disability, and GERD. 

Carpal Tunnel Syndrome

The Veteran claims he has carpal tunnel bilaterally as a result of his active duty service, or as a result of a disease or injury incurred in the line of duty during a period of ACDUTRA, or as a result of an injury incurred in the line of duty during a period of INACDUTRA.  

Service treatment records from the Veteran's time in the Army National Guard in March 1991 document wrist symptoms when the Veteran reported to a hospital after having his left wrist shut between a hatch and a turret while working on a tank.  The Veteran was diagnosed with a left wrist contusion at that time.  

Next, VA treatment records first show a diagnosis of bilateral carpal tunnel syndrome in October 1999.  Presenting at the VA medical center, the Veteran complained of pain in both hands for approximately one year that had worsened over the previous three to four months.  The Veteran received a diagnosis of bilateral carpal tunnel syndrome.  This diagnosis is corroborated in January 2000 VA treatment notes, which document a two year history of worsening bilateral pain and numbness in the Veteran's hands.  The Veteran underwent a nerve conduction study in March 2000, which showed findings compatible with mild median neuropathy at the right wrist such as is seen in carpal tunnel syndrome and a minimal or early median neuropathy at the left wrist.  The Veteran subsequently underwent a right carpal tunnel release procedure in May 2000 and a left carpal tunnel release procedure in June 2000.  

At his April 2013 VA examination, the Veteran reported being told he had carpal tunnel syndrome as a result of vibration from steering military vehicles while in the Army.  The Veteran also reported having carpal tunnel surgery bilaterally in 1991 while in the Army National Guard.  In the opinion portion of the report, the examiner indicated that the evidence of record was consistent with an onset date in 1998 for bilateral carpal tunnel syndrome, and found that the Veteran's left wrist contusion would not result in the development of symptoms associated with carpal tunnel syndrome.  Ultimately, the examiner found that the Veteran's bilateral carpal tunnel syndrome was less likely than not related to his active duty, ACDUTRA, or INACDUTRA due to the lack of any nexus evidence.

The Board finds this opinion problematic.  While the examiner mentions a potential history of carpal tunnel syndrome dating back to 1991, as discussed during the clinical interview with the Veteran, he only focuses on the evidence of record, which first begins in 1999, in rendering his final opinion.  The Board notes that there is no evidence of record regarding a diagnosis of and surgery for bilateral carpal tunnel syndrome in 1991.  Thus, on remand, efforts must be taken to discern whether such records exist, and, if they do, to obtain those records.  Additionally, after attempts to obtain those records are taken, and any potential records are associated with the claims file, a new opinion that accounts for the Veteran's statements regarding a surgical history for bilateral carpal tunnel syndrome in 1991 and/or medical treatment records documenting the same, should be obtained.    

Low Back Disability

The Veteran contends he has a low back disability as a result of his active military service.  The Veteran's report of medical examination for entry into active duty in February 1974 did not note any back conditions.  Service treatment records document a low back injury in September 1974 after the Veteran had lifted a desk.  The Veteran had experienced the pain for two weeks before presenting at the medical clinic.  The examiner assessed the Veteran with muscle spasm and prescribed pain medication and a heating pad.  Service treatment notes from December 1976 document low back pain after an unidentified injury from that same month.  A physical examination was unremarkable, and the Veteran was diagnosed with chronic low back pain.  In a subsequent report of examination for separation from active service in December 1976, the Veteran complained of low back pain.  In an attached report, the examiner noted that the Veteran had congenital spina bifida throughout most of the sacrum.  The Veteran had an otherwise normal spine.  

Subsequent service treatment notes from March 1985 document the Veteran presenting complaining of chronic lower back pain at the health clinic.  The Veteran reported no known injury.  However, he did indicate that he injured his back while on active duty in the Army lifting desks.  He subsequently referred to his diagnosis of spina bifida at his separation examination in December 1976.  The attending physician reviewed December 1983 back x-rays, which showed some weakness in the pars interarticularis at the lumbosacral level.  

VA treatment notes from January 2008 document the Veteran complaining of chronic back pain ever since serving in the military.  X-rays taken of the lumbar spine at that time showed normal vertebral body alignment.  There were early degenerative changes, but no acute findings were identified.  VA treatment notes from May and July 2008 also document the Veteran's complaints of chronic back pain.  X-ray images of the Veteran's lumbar spine were again taken in January 2009, revealing normal alignment, but degenerative changes in the lower lumbar facets.  

In his April 2013 VA examination for his back, the Veteran received a diagnosis of degenerative disc disease of his lumbar spine.  The examiner noted the Veteran's medical history, including his diagnosis of spina bifida during the December 1976 examination.  Explaining that spina bifida is a condition that is very likely to be associated with disabling complications during infancy, the examiner opined that it was less likely than not that the Veteran's lower back disability, to include spina bifida, was subject to a superimposed disease or injury during active duty, ACDUTRA, or an injury during INACDUTRA.

The Board notes that the evidence of record suggests that the Veteran may have had a back disability that preexisted his active service in 1974, as evidenced by the examiner's diagnosis of spina bifida in the December 1976 separation examination.  This is a congenital condition, but it was not noted at the Veteran's February 1974 entry examination.  

Initially, the Board notes that the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-97.  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395.  In this case, such development has not occurred, and a new examination and opinion must be obtained that address these considerations.  

GERD

The Veteran claims he began to have reflux symptoms while in the National Guard.  In an October 1990 report of medical examination, the Veteran indicated that he suffered from frequent indigestion.  The attending physician noted that the Veteran had a hiatal hernia eight years prior to that examination. 

In his April 2013 VA examination, the Veteran recalled reflux symptoms that developed between 1980 and 1990 while he was in Camp Shelby, Mississippi.  Since that time, the Veteran had been taking reflux medication.  Symptoms present were persistent recurrent epigastric distress, pyrosis, and reflux.  The examiner diagnosed the Veteran with GERD.  However, despite this discussion, the examiner provided a negative opinion, finding that the absence of documentation of the Veteran's statements in the service-treatment records made it less likely than not that the Veteran's GERD was related to active duty.  

This examination is inadequate because the examiner did not account for the Veteran's statements regarding the medical history of his GERD or reflux during his National Guard service, nor did he discuss the October 1990 report of medical history report that documented a prior history of a hiatal hernia.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  On remand, attempts must be made to procure any and all evidence pertaining to the Veteran's time in the National Guard.  After that, the Veteran should be afforded a new opinion related to his claim of entitlement to service connection for GERD.   

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service treatment records and service personnel records for his reserve service. All efforts to obtain these records should be fully documented.

2.  Take appropriate steps to verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA.  A list of retirement points is not helpful in this regard.

3.  Following completion of the above, arrange for an appropriate medical professional to review the claims folder and provide an addendum opinion that fully addresses the questions regarding the Veteran's carpal tunnel syndrome below.  The examiner should state on the examination report that review of the claims folder/electronic record, as well as the body of this remand, was accomplished.  The Veteran may be called in for examination, if deemed necessary.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome had onset during the Veteran's active service or was caused by his active service, or by trauma associated with an injury incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA; specifically, in his opinion, the examiner is asked to address the Veteran's competent and credible assertions regarding the onset date and aggravation of wrist symptoms.  

4.  Schedule the Veteran for a VA examination to ascertain the natural and etiology of any low back disorder.  The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All necessary tests and studies should be performed, and the examiner should review such results prior to completing the report. 

(a) The examiner should indicate whether the Veteran's low back disability, to include spina bifida, is a congenital "defect" or "disease."

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating. 

If the examiner concludes that the Veteran has a congenital defect, a complete rationale should be given for this conclusion.  

(b) If the examiner determines that the Veteran's low back disability, to include spina bifida, is not a congenital defect, but is a disease, is there clear and unmistakable evidence that it preexisted active service? 

(i) If there is clear and unmistakable evidence that the low back disease preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting back disorder was not permanently worsened during service beyond the natural progression of the disorder. 

(ii) If there was an increase during active service in the severity of the Veteran's congenital low back disease, the examiner should opine as to whether such an increase was clearly and unmistakably due to the natural progress of the disease. 

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

A complete rationale should be given for all opinions and conclusions expressed.

5.  Arrange for an appropriate professional to review the claims folder and provide an addendum opinion that fully addresses the questions regarding the Veteran's GERD claim below.  The examiner should state on the examination report that review of the claims folder/electronic record, as well as the body of this remand, was accomplished.  The Veteran may be called in for examination, if deemed necessary.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD had onset during the Veteran's active service or was caused by his active service, or associated with a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or associated with an injury incurred in the line of duty during a period of INACDUTRA; specifically, in his opinion, the examiner is asked to address the October 1990 report of medical examination, in which the examiner noted that the Veteran had a hiatal hernia 8 years prior to the examination date.  

6.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


